DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, 5, 6, 7,8, 9, 10, 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 7, 9, 1, respectively,  of U.S. Patent No. 9718287. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claim of the present application is anticipated by the narrower claim of the reference patent.
16/925891
US Patent 9718287
2. (New) An image recording apparatus comprising:
            a roller pair configured to nip a sheet therebetween and transport the sheet in a transport direction; 


           a plate unit including a first lower surface and a second lower surface that is located at a different area with respect to the first lower surface in a width direction perpendicular to the transport direction, 
           wherein the first lower surface and the second lower surface are located downstream of the nip point in the transport direction,
            wherein the sheet is transported between the plate unit and the support member, and
           wherein the first lower surface is longer than the second lower surface in the transport direction.  



4. (New) The image recording apparatus according to claim 3, wherein the width of the downstream end of the second lower surface is wider than the width of the downstream end of the first lower surface.  

5. (New) The image recording apparatus according to claim 2, wherein the first lower surface is located closer to a central area than the second lower surface in the width direction, and wherein the central area includes a center point of the support member in the width 2Application No. 16/925,891Docket No.: 006834.00424\US Amendment dated September 15, 2021 Reply to Office Action of June 17, 2021 direction.  

6. (New) The image recording apparatus according to claim 2, wherein a downstream end of the first lower surface and a downstream end of the second lower surface are positioned at a same position in the transport direction.  

7. (New) The image recording apparatus according to claim 2, wherein the first lower surface is adjacent to the second lower surface in the width direction.  

8. (New) The image recording apparatus according to claim 2, further comprising a recording section including nozzles that discharge ink droplets, 
          wherein a downstream end of the first lower surface and a downstream end of the second lower surface are positioned upstream of the nozzles in the transport direction.  


             wherein a downstream end of the first lower surface and a downstream end of the second lower surface are disposed close to the nozzles in the transport direction.  

10. (New) The image recording apparatus according to claim 2, further comprising a recording section including nozzles that discharge ink droplets, 
            wherein the first lower surface and the second lower surface do not overlap with the nozzles in a direction that is perpendicular to the transport direction and the width direction.  

11. (New) The image recording apparatus according to claim 2, 

             wherein the first plate includes the first lower surface, and wherein the second plate includes the second lower surface.








 a roller pair configured to 
nip a sheet therebetween and transport the sheet in a transport direction; 

 a recording section provided downstream of a nip point of the roller pair in the transport direction and including nozzles that discharge ink droplets; 



 





a first plate provided downstream of the nip point in the transport 
direction, wherein a downstream end of the first plate in the transport 
direction is positioned at a space between the recording section and the support member, wherein the sheet is transported between the first plate and the support member;  and 

a second plate provided downstream of the nip point in the transport direction and located at a different area with respect to the first plate in a width direction perpendicular to the transport direction, 
wherein a downstream end of the second plate in the transport direction is positioned at the space between the recording section and the support member, 





wherein the sheet is transported between the second plate and the support 
member,




 wherein the first plate is longer than the second plate in the 
transport direction. 





2.  The image recording apparatus according to claim 1, wherein a width, in the width direction, of the downstream end of the first plate is different from a width, in the width direction, of the downstream end of the second plate.







3.  The image recording apparatus according to claim 2, wherein the width of the downstream end of the second plate is wider than the width of the downstream end of the first plate. 













4.  The image recording apparatus according to claim 1, wherein the first plate is located closer to a central area than the second plate in the widthwise direction, wherein the central area includes a center point of the support member in the width direction. 













 
    5.  The image recording apparatus according to claim 1, wherein the downstream end of the first plate and the downstream end of the second plate are positioned at a same position in the transport direction. 









 
    6.  The image recording apparatus according to claim 1, wherein the first plate is adjacent to the second plate in the width direction. 
 






  8.  The image recording apparatus according to claim 1, 









wherein the 
downstream end of the first plate and the downstream end of second plate are positioned upstream of the nozzles in the transport direction.










7.  The image recording apparatus according to claim 6, wherein the 
downstream end of the first plate and the downstream end of second plate are disposed close to the nozzles in the transport direction. 


















9.  The image recording apparatus according to claim 1, 







wherein the first plate and the second plate do not overlap with the nozzles in a direction that is perpendicular to the transport direction and the width direction. 










1.  An image recording apparatus comprising:

 a roller pair configured to 
nip a sheet therebetween and transport the sheet in a transport direction; 

 a recording section provided downstream of a nip point of the roller pair in the transport direction and including nozzles that discharge ink droplets; 

 a support member provided below the recording section and configured to support the sheet; 

 a first plate provided downstream of the nip point in the transport 
direction, wherein a downstream end of the first plate in the transport 
direction is positioned at a space between the recording section and the support member, wherein the sheet is transported between the first plate and the support member;  and 

a second plate provided downstream of the nip point in the transport direction and located at a different area with respect to the first plate in a width direction perpendicular to the transport direction, 
wherein a downstream end of the second plate in the transport direction is positioned at the space between the recording section and the support member, 
wherein the sheet is transported between the second plate and the support member, wherein the first plate is longer than the second plate in the transport direction. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853